Citation Nr: 0811867	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO. 06-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In multiple statements, the veteran has claimed that he was 
sexually assaulted during service and that these assaults 
constituted an in-service PTSD stressor. Specifically, he 
alleges that while serving on active duty in 1970, he was 
coerced by a civilian supervisor to engage in sexual acts on 
at least 10 occasions. See 38 C.F.R. § 3.304(f) (Requisite 
for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

However, VA will not deny such claims without: (1) first 
advising veterans that evidence from sources other than a 
veteran's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. Id.

The regulation specifically provides that VA "may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred." Id. (Italics added). 
The claim is presently remanded for this purpose. 

The record indicates that in April 1970, approximately four 
months after the veteran alleges was the onset of sexual 
intimidation by his supervisor, the veteran was involved in a 
driving while intoxicated incident. Apparently after a period 
of time following the driving while intoxicated incident and 
in an April 1970 physical profile serial report, the 
veteran's "PULHES" physical profile was noted to be revised 
to indicate a "1" as to physical capacity and stamina, from 
a formerly assigned profile of 3, thus suggestive of some 
physical condition impairing the veteran's "physical 
capacity and stamina." See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service.
 
The veteran was assigned from George Air Force Base in 
California to a stationing in Thailand in June 1970. In 
November 1970, the veteran was counseled after having 
contracted gonorrhea, and a repeat counseling was afforded in 
January 1971.  
The Board has not reviewed the record with a view towards its 
merits, and as directed below, the examiners conducting the 
medical inquiry directed below must conduct a separate review 
of the record. However, the Board notes that apart from the 
incidents and assignments described above, the record bears 
the following:

1.	The veteran's reports of Transfer or Discharge from 
the Armed forces (DD Forms 214) reveal that the 
veteran entered active duty on October 18, 1967 for 
a period of 4 years. Upon his imminent discharge 
from active duty, he reenlisted on September 10, 
1971 and completed an additional two and one-half 
years of service without apparent difficulties. 
Both DD Forms 214 indicate that the veteran 
incurred no "time lost" (i.e., unauthorized 
absences, periods of confinement by military or 
civilian authorities, or hospitalizations due to 
causes not in line of duty). At the conclusion of 
his service, the veteran was the recipient of the 
National Defense Service Medal, Vietnam Service 
Medal, Republic of Vietnam Campaign Medal, the 
Small Arms Expert Marksmanship Medal.

2.	The veteran was the recipient of the Air Force Good 
Conduct Medal with one Oak Leaf Cluster (i.e., an 
initial and subsequent award). His service "Airman 
Military Record" (AF Form 7) is in substantial 
accord with the DD Forms 214, and show satisfactory 
service, and an award of the Air Force Longevity 
Service medal. 

3.	The veteran's "Airman Performance" reports (AF 
Form 909), which for periods as reported, reflect 
the veteran's duties" personal qualities 
pertaining to performance of duty, working 
relations, learning ability, "self(-) improvement 
efforts," adaptability to military life, and 
bearing and behavior. These reflect that up to and 
including the period beginning in mid-January 1970 
when the alleged sexual trauma occurred, the 
veteran was performed his duties without 
difficulty, and that he received several comments 
indicating that he was progressing towards 
acceptance of additional responsibility by the Air 
Force. 

4.	In addition to the March 1970 driving while 
intoxicated incident, in n incident in late 1973 
(two years after the alleged sexual trauma) the 
veteran received non-judicial punishment for use of 
marijuana. 

5.	The record of performance evaluations shows that 
during the period of the alleged sexual trauma 
(beginning mid-January 1970), indicate that the 
veteran had minimal adjustment to his new duties. 
The record shows that the veteran adjusted to these 
new duties, as by July 1970, his rating indicated 
that his supervisors noted that the veteran was an 
"outstanding" non-commissioned officer who was 
"highly motivated and devoted to duty." He was 
noted to "promote harmony among his fellow 
workers," which had earned him the respect of both 
peers and superiors. 

6.	In a March 1974 pre-separation medical 
questionnaire, the veteran specifically denied then 
having, or ever having had, "nervous trouble of 
any sort". 

7.	Medical records following separation from service 
indicate the veteran has been diagnosed as having 
various psychiatric disorders.

8.	In a January 2002 psychological evaluation, the 
examiner diagnosed depression, with a history of 
suicide attempts. The veteran reported that he 
often thought of unpleasant things, mostly 
imagined.

9.	In March 2002, the veteran was examined by the 
North Carolina Department of Health and Human 
Services. The veteran reported having depression 
for at least 30 years. He also reported that he 
began experiencing anxiety while in the military 
because he was arrested for marijuana possession. 
The veteran was diagnosed with reactive depressed 
mood with anxiety, chemical dependence of alcohol 
and marijuana, and borderline dependent traits.

10.	A VA outpatient treatment record dated in 
December 2005 showed pertinent diagnoses of alcohol 
dependence, marijuana dependence, and depression. 

11.	A June 2006 VA treatment record diagnosed the 
veteran with alcohol, tobacco, and marijuana 
addiction, with an indication from the veteran that 
he did not want to stop such use; bipolar disorder, 
and schizophrenia. A July 2006 VA treatment record 
indicated a diagnosis of alcohol dependence and 
bipolar disorder by history.

12.	In July 2006 and December 2006, VA examiners 
diagnosed the veteran with PTSD and adult sexual 
abuse.

Because appropriate medical inquiry must be conducted, the 
case is REMANDED to the RO/AMC for the following action:

1.	The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, 
or other medical treatment for PTSD; 
or whether he has any other 
information relative to 
substantiation of his claimed 
stressors that is not evidenced by 
the current record. The veteran 
should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and 
associate them with the claims 
folder. 

2.	After the passage of a reasonable 
amount of time, or upon receipt of 
the veteran's response to that 
advisement in paragraph 1, the 
RO/AMC will afford the veteran a 
neuropsychiatric examination, and 
any other necessary medical or 
mental health care examinations, to 
ascertain whether the evidence of 
record and any account of the 
veteran supports an opinion as to 
whether the veteran sustained one or 
more personal sexual assaults in 
service. The claims folder, and a 
copy of this remand, will be 
reviewed by the examiner(s) in 
conjunction with the examination and 
the examiner(s) will acknowledge 
this receipt and review in any 
report generated as a result of this 
remand. 

3.	After conducting any appropriate 
clinical testing, review of the 
evidence of record and any interview 
of the veteran, the examiner(s) must

State an opinion as to whether 
the evidence of record 
indicates that the veteran 
sustained sexual assault trauma 
while serving on active 
military duty in early 1970 as 
he alleged. The examiners must 
provide the reasons and bases 
for any opinion with specific 
reference to the development of 
PTSD viz. the veteran's driving 
while intoxicated; development 
of venereal disease; duty 
performance; and subsequent 
diagnoses after service. 

4.	The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, 
and follow any applicable 
regulations and directives 
implementing the provisions of the 
VCAA as to its notice and 
development. Following such 
development, the RO/AMC should 
review and readjudicate the claims. 
See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such 
action does not resolve the claims, 
the RO/AMC shall issue the appellant 
a Supplemental Statement of the 
Case. Thereafter, the case should be 
returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



